IN THE SUPREME COURT OF PENNSYLVANIA

IN RE: DUTY ASSIGNMENT                   :   No. 452
SCHEDULE FOR EMERGENCY                   :   Judicial Administration
PETITIONS IN THE YEAR 2016               :   Docket


                           SECOND AMENDED ORDER

PER CURIAM:

      AND NOW, this 11th day of August, 2016, it is hereby ordered that the amended
order at No. 452 Judicial Administration Docket, amended March 24, 2016, listing
emergency duty assignments is hereby amended as follows:


      September    Justice Christine Donohue       (Eastern District)
                   Justice Sallie Updyke Mundy     (Western District)

      October      Justice Debra Todd              (Eastern District)
                   Justice Kevin Dougherty         (Western District)

      November     Justice Max Baer                (Eastern District)
                   Justice David Wecht             (Western District)

      December     Justice Christine Donohue       (Eastern District)
                   Justice Sallie Updyke Mundy     (Western District)